UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4705
DADRIAN NEKEITH ROMAN, a/k/a
Keith Roman,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-98-282-V)

                      Submitted: May 6, 2002

                       Decided: June 3, 2002

        Before TRAXLER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Alan C. Drew, Laurel, Maryland, for Appellant. Robert James Con-
rad, Jr., United States Attorney, Brian Lee Whisler, Assistant United
States Attorney, Timika Shafeek, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.
2                      UNITED STATES v. ROMAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Dadrian Nekeith Roman, with the assistance of appointed counsel,
pled guilty pursuant to a written plea agreement to conspiracy to pos-
sess with intent to distribute cocaine and cocaine base, in violation of
21 U.S.C.A. §§ 841, 846 (West 1999 & Supp. 2001). The district
court denied his motion to compel the Government to move for down-
ward departure based on substantial assistance under U.S. Sentencing
Guidelines Manual § 5K1.1 (2000), refused to grant a downward
departure for Roman’s minor role in the offense, and enhanced
Roman’s sentence two levels for possession of firearms under U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (2000). The district
court sentenced Roman to 240 months’ incarceration in compliance
with Apprendi v. New Jersey, 530 U.S. 466 (2000), which was below
the applicable guidelines range of 292 to 365 months.

   Roman noted a timely appeal. Roman’s attorney filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), contend-
ing the district court erred in failing to compel the Government to
move for downward departure for his cooperation, failing to grant a
downward departure based on his minor role in the offense, and
accepting a two-level enhancement for possession of firearms.

   A defendant may not appeal a district court’s refusal to depart
downward at sentencing unless the court’s refusal was based on a
mistaken view that it lacked the authority to depart. United States v.
Bayerle, 898 F.2d 28, 31 (4th Cir. 1990). The district court recognized
that it had the authority to depart, but declined to do so. Therefore,
we will not review Roman’s claim the district court erred in declining
to depart downward. Furthermore, we find the district court did not
clearly err in assigning a two-level enhancement because the record
supports the finding the two firearms located in the vehicle Roman
was operating were probably connected, rather than clearly improba-
                       UNITED STATES v. ROMAN                         3
bly connected, to the drug offense. See USSG § 2D1.1, comment.
(n.3); United States v. Harris, 128 F.3d 850, 852 (4th Cir. 1997).
Accordingly, we affirm the order of the district court.

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

   Roman’s conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED